Citation Nr: 0112744	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-18 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served on active duty from October 1941 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 RO rating decision that 
denied service connection for residuals of frostbite of the 
feet. 


REMAND

The veteran claims service connection for residuals of 
frostbite of the feet. (He is already service connected for 
residuals of frostbite of the hands.)  The RO certified the 
appeal to the Board in January 2001.  In April 2001, the RO 
forwarded, to the Board, correspondence from the veteran 
indicating, in part, that he was requesting a hearing before 
an RO hearing officer.  It appears from mailroom datestamps 
that this correspondence, including the request for an RO 
hearing, was received at the RO before the case was certified 
to the Board, but the correspondence was not associated with 
the claims folder before the case was sent to the Board.  In 
any event, to accord the veteran due process, the case must 
be remanded to the RO so that the veteran can have an RO 
hearing.  38 C.F.R. § 3.103(c) (2000).

On remand, the RO should also ensure that all indicated 
notice and development action required by the recently 
enacted Veterans Claims Assistance Act of 2000 (Pub. L. No. 
106-475, 114 Stat. 2096 (2000)) is completed with respect to 
the veteran's claim.  

In view of the foregoing, the case is remanded for the 
following action: 

1.  The RO should provide the veteran 
with a hearing before an RO hearing 
officer with respect to the claim for 
service connection for frostbite of the 
feet.

2.  After ensuring that all indicated 
notice and development action required by 
the Veterans Claims Assistance Act of 
2000 is completed, the RO should review 
the merits of the claim for service 
connection for frostbite of the feet.

If the claim is denied, the RO should provide the veteran and 
his representative with a supplemental statement of the case, 
and give them an opportunity to respond, before the case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




